DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/30/2021, 03/18/2022, and 06/10/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application 17/461067.
Claim 1 is rejected on the ground(s) of nonstatutory obviousness-type double patenting as being unpatentable by Claim 1 in the copending Application 17/461067 since the similar elements of the present Application 17/460990 is an obvious variant(s) with wider applicability and freedom to operate due to the wider scope in comparison to the copending Application 17/461067.   In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.
Exemplary Claims in Present Application No. 17/460990
Exemplary Claims in Copending Application No. 17/461067
1. A power conversion device comprising: 
a power converter to output AC power by converting input DC power; 
an electric leakage detector to detect electric leakage in a power supply line through which the AC power output by the power converter flows when the AC power is being output by the power converter; and 
a power conversion controller configured to control power conversion of the power converter; 
wherein the power conversion controller is configured to stop power conversion operation of the power converter based on a detection result of the electric leakage detector.
1. A power conversion device comprising: 
a power converter to output AC power by converting input DC power; 
an electric leakage detector to detect electric leakage in a power supply line through which the AC power output by the power converter flows when the AC power is being output by the power converter; 
a power conversion controller configured to control power conversion of the power converter; and 
a failure determiner to output a pulse current to reproduce, in a simulated manner, the electric leakage that occurs in the power supply line; 
wherein the electric leakage detector acquires a pulse current as an electric leakage detection signal based on the pulse current output from the failure determiner; and 
the power conversion controller is configured to stop power conversion operation of the power converter based on a detection result of the electric leakage detector, and 
determine a failure of the electric leakage detector depending on whether or not a pulse width of the pulse current as the electric leakage detection signal acquired by the electric leakage detector is within a predetermined range.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being participated by Junichi (JP2015008613).
	Regarding claim 1, Junichi teaches a power conversion device (see figures 1 and 2) comprising: a power converter (fig. 2: 120) to output AC power by converting input DC power (see par. [0018]; the DC / DC converter 130 has a function of boosting the power input from the storage battery 201 and outputting it to the AC / DC converter 120, and the AC / DC converter 120 is a direct current input from the DC / DC converter 130. It has a function to convert electric power into alternating current power); an electric leakage detector (fig. 2: 140) to detect electric leakage in a power supply line through which the AC power output by the power converter (120) flows when the AC power is being output by the power converter (120), (see par. [0008]; The current detecting means (140) provided in the plurality of power lines (L1 and L2) through which the alternating current flows, and the currents flowing in the plurality of power lines are detected by the current detecting means. The leakage determining means (110) for determining the leakage in the electric device based on the current value); and a power conversion controller (fig. 2: 110) configured to control power conversion of the power converter, (see par. [0023]; the control unit 110 acquires the amount of output current output from the storage battery 201 via the AC/DC converter 120 from the AC/DC converter 120, and from the AC/DC converter 120 to the electric device 300); wherein the power conversion controller (110) is configured to stop power conversion operation of the power converter based on a detection result of the electric leakage detector, (see par. [0030]; the zero-phase current transformer 140 detects an imbalance in the currents flowing through the power lines L1 and L2, and notifies the control unit 110 of the detection signal. The control unit 110 determines the leakage based on the imbalance of the currents flowing through the power lines L1 and L2, and if it is determined that the leakage has occurred, the control unit 110 controls the AC/DC converter 120 and the DC/DC converter 130 to control the storage battery 201. To stop the power supply to the electric device 300).
	Regarding claim 2, furthermore Junichi discloses the power conversion device, wherein the power converter performs (120), in a switching manner, conversion of DC power output from a power storage (fig. 2: 201) inside a vehicle (fig. 2: 200) into AC power (see par. [0018]; the DC / DC converter 130 has a function of boosting the power input from the storage battery 201 and outputting it to the AC / DC converter 120, and the AC / DC converter 120 is a direct current input from the DC / DC converter 130. It has a function to convert electric power into alternating current power) and conversion of AC power input from an AC power source (see par. [0015]; the commercial power source) outside the vehicle (200) into DC power with which the power storage (201) is chargeable (see par. [0015]; when the charging/discharging device 100 and the commercial power source are electrically connected via the charging cable 500, the charging/discharging device 100 converts the AC power supplied from the commercial power source into DC power and charges the storage battery 201); and the electric leakage detector detects the electric leakage in the power supply line when the AC power output from the power converter is being output to an outside of the vehicle, (see par. [0029-0030]).
	Regarding claim 3, furthermore Junichi discloses the power conversion device, wherein the electric leakage detector detects the electric leakage in the power supply line due to electric leakage on a side of an external device externally connected to the vehicle, (see par. [0029-0030]; detects leakage current of the power lines L 1, L 2 caused by leakage current of the electric device 300 outside the vehicle 200).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Junichi (JP2015008613) in view of Yukihiro (JP2014057407).
	Regarding claim 5, Junichi teaches the power conversion device, but Junichi does not explicitly teach further comprising: a breaker to cut off conduction in the power supply line under control of the power conversion controller; wherein the power conversion controller is configured to stop the power conversion operation of the power converter and cause the breaker to cut off the power supply line based on the detection result of the electric leakage detector.
Yukihiro teaches When the leakage detection unit 39 detects the leakage, the control circuit 37 opens both the relay contact 29 of the first switch 30 and the relay contact 33 of the second switch 34. That is, both the power supply line 26 between the power plug 15 and the charging/discharging connector 13 and the power supply line 26 between the outlet 25 and the charging/discharging connector 13 are de-energized, (see figures 1-3 and par. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yukihiro into the power conversion device of Junichi in order to detecting a line-to-ground leakage of the power supply line for charging and the power supply line for discharging.
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Junichi (JP2015008613) in view of Yuji et al. (JP2019122238).
	Regarding claim 6, Junichi teaches the power conversion device, but Junichi does not explicitly teach wherein the power converter includes a switching element that is switched on and off based on a control signal from the power conversion controller; and the power conversion controller is configured to stop the power conversion operation of the power converter by turning off the switching element by stopping an output of the control signal.
Yuji teaches when the three-phase short-circuit control is not selected by the abnormality control selection unit 531 (that is, when the full-open control is selected), the abnormality control execution unit 532 performs the three-phase short-circuit control and the full-open control. Of these, full open control is performed. As a result, all three high-side switching elements S1 to S3 and three low-side switching elements S4 to S6 are turned off, and the switching operation of the inverter 11 is stopped, (see figure 11 and par. [0177]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yuji into the power conversion device of Junichi in order to provide a control unit causes the switching element of the converter to be turned off to stop the converter.
Allowable Subject Matter
12.	Claims 4 and 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 4 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the electric leakage detector includes a zero-phase current transformer provided so as to surround the power supply line on an outer side relative to the power converter in the vehicle; and the power conversion controller is configured to determine that the electric leakage has occurred in the power supply line when a current that flows through a secondary winding wire of the zero-phase current transformer is larger than a predetermined threshold.” And claim 7 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the power conversion controller is configured to acquire electric leakage detection information based on the detection result of the electric leakage detector, and output the acquired electric leakage detection information to a vehicle body-side controller mounted on the vehicle.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836